 

eo DB N DAR |] No

wy NN N NN NN OQ oe kkk
euwavnanreronesSCReQARAKEBHES

Case 3:19-cv-00181-M-BN Document1 Filed 01/24/19 Page 1 of 20 °PH&Ib*

mom Roem EEG
Ba Ss Sos j fp mriee . pp Ts
€ | teed . fat a tee } RCT by
=

   

PARR “ PORYHE ol OF Tx
ED
UNITED STATES DISTRICT COURT bon
FOR THE NORTHERN DISTRICT OF TEXAS a
DALLAS DIVISION OLPUTY CLERK
KEMONE RODGERS, ; FEDERAL COMPLAINT
Plaintiff § FOR
NO__g49-CVOIS81-M
Vs. § .
§ TITLE 18 USC § 1012
THE BRIDGE HOMELESS AND
RECOVERY CENTER et al.,  § TITLE 42 USC § 2000d
Defendants VIOLATIONS
§
§ PUNITIVE DAMAGES
EQUITABLE, AND
§ INJUNCTIVE RELIEF SOUGHT
§
§
§ JURY TRIAL REQUEST

 

U.S. COMPLAINT AND JURY DEMAND
1. KEMONE RODGERS, the plaintiff, a natural born citizen of the United
States of America, files this civil complaint on behalf of himself, against the
defendants who are recipients of federal funds from the City of Dallas, Dallas
County, and the State of Texas, for violating U.S. laws involving denial of benefits.

The plaintiff assert’s claims of negligence, failure to properly train employees,

 

deprivation of federally funded program benefits, discrimination based on race and

U.S. COMPLAINT AND JURY DEMAND Page 1 of 19
 

 

oOo SBN Oe Bh & NO =

 

Case 3:19-cv-00181-M-BN Document1 Filed 01/24/19 Page 2 of 20°954Rsnb*!

possibly gender, and fraud, because the defendants intended on defeating the
purpose of Department of Housing and Urban Development (HUD). The plaintiff
asserts the defendants violated TITLE 18 USC § 1012, TITLE 42 USC §
11383(f), TITLE 42 USC § 11385(b), and TITLE 42 USC § 2000d. Pursuant to
TITLE 42 USC § 11383(d)(1)(a), the plaintiff moves this court to order the
defendants to refund the federal grant money it was awarded in 2018, for failing to
comply with the rules and regulations governing those federal grants. The plaintiff
seeks to recover; monetary compensation for the unnecessary loss of valuable time,
and loss of ability to enjoy accessing federally funded benefits, in the amount of
$37,500.00 as equitable, compensatory damages; monetary compensation for
intentionally entering incorrect information on the plaintiff's housing assessment
forms governed by HUD, not housing the plaintiff after more than 10 years have
past, discriminating on the plaintiff based on race and possibly gender, violating
rules and regulations governing the federal grants, in the amount of $37,500.00 as
punitive damages; and for new provisions to be implemented in the organization’s
policies to deter these types of violations from reoccurring unsanctioned, and to be

granted access to the facility that is federally funded as injunctive relief.

PARTIES INVOLVED
2. Plaintiff, KEMONE RODGERS, and can be contacted at P. O. Box #

oO

| 132762 Dallas, TX 75313, his phone number is 682.214.0881, and his email

address is kemone34@gmail.com.

3. Defendant, CARE MANAGER, MICHELLE SMITH, can be contacted
at THE BRIDGE HOMELESS RECOVERY CENTER, located at 1818 Corsicana
Street, Dallas, TX 75201, and her work phone number is 214.670.1121.

4. Defendant, SUPERVISOR K. JENKINS, whose first name is unknown to
the plaintiff, but can be contacted at THE BRIDGE HOMELESS RECOVERY

U.S. COMPLAINT AND JURY DEMAND Page 2 of 19
 

Oo SN NO BR |] Ne

 

Case 3:19-cv-00181-M-BN Document1 Filed 01/24/19 Page 3 of 20°(HRSHS %!

CENTER, located at 1818 Corsicana Street, Dallas, TX 75201, and her work phone
number is 214.670.1121.

5. Defendant, OTHERS whose identity is unclear to the plaintiff, that use to
work and still work at THE BRIDGE HOMELESS RECOVERY CENTER,
located at 1818 Corsicana Street, Dallas, TX 75201, whose phone number is
214.670.1100.

6. Defendant, DAVID WOODY III, REGISTERED AGENT of THE
BRIDGE HOMELESS RECOVERY CENTER, located at 1818 Corsicana
Street, Dallas, TX 75201, whose phone number is 214.670.1100.

JURISDICTION
7. This Court has jurisdiction over this matter pursuant to ARTICLE III.
SECTION 2. OF THE U. S. CONSTITUTION, because this case has been arisen

under violations of U.S. laws.

8. This Court has jurisdiction over this matter pursuant to Title 28 USC § 1331,

because the defendants have violated U.S. laws.

9. Venue is proper in this U.S. Judicial District Court pursuant to Title 28 USC
§ 1391(b)(1).

 

 

JURY TRIAL DEMAND
10. Pursuant to FED R. CIV. P. Rule 38(b), and Rule 37, the plaintiff request

to examine prospective jurors selected for a jury trial.

BACKGROUND
11. Dallas County (the “County”) and the City have entered into an inter-local
agreement whereby the County passes funding through the City to the Organization

U.S. COMPLAINT AND JURY DEMAND Page 3 of 19
 

Oo BN HD A bh DN

 

Case 3:19-cv-00181-M-BN Document1 Filed 01/24/19 Page 4 of 20° 958m Sih"!

for operating and managing the Bridge. For the years ended September 30, 2017
and 2016, the Organization received $1,000,000 for each year, in funding from the
County.

12. The Texas Department of Housing and Community Affairs (“TDHCA”)
appropriated funds to the City to fund the Homeless Housing and Services Program
(“HHSP”). The TDHCA passes funding through the City to the Organization to
provide emergency shelter and other services to homeless persons. For the years
ended September 30, 2017 and 2016, the Organization received $724,546 and
$876,963, respectively, in funding from the TDHCA. These amounts were recorded
as unrestricted earned income from government agencies in the accompanying
statements of activities as services were provided. This funding represents six
percent and eight percent of total support and revenue for the years ended
September 30, 2017 and 2016. The Organization has accounts receivable for the
HHSP program of $368,609 and $86,583 as of September 30, 2017 and 2016,
respectively.

13. On December 13, 2017, the Dallas City Council authorized an amended and
restated Management Services Contract, Phase II, which reduced the first renewal
term from five years to three years, ending September 30, 2018 and provided for
$5,611,130 in funding which includes $1,000,000 from the County and $811,130
from TDHCA. On January 23, 2018, the Organization was awarded $200,300 in

 

 

ESG funds by TDHCA for the period of November 1, 2017 through October 31,
2018. As of the date the financial statements were issued, the $2,405,274 contract
receivable owed to the Organization by the City as part of the Contract has been
fully collected.

14. The City participates in several state grant programs, which are governed
by various rules and regulations of the grantor agencies. Costs charged to the
respective grant programs are subject to audit and adjustment by the grantor

agencies. Therefore, to the extent that the Organization has not complied with the

U.S. COMPLAINT AND JURY DEMAND Page 4 of 19
 

Oo @2 nN Da fh | N

Case 3:19-cv-00181-M-BN Document1 Filed 01/24/19 Page 5 of 20° Sgt 6 !

rules and regulations governing the grants, refunds of any money received may be
required, and the collectability of any related receivable as of September 30, 2017
may be impaired. In the opinion of management, there are no significant contingent
liabilities relating to compliance with rules and regulations governing the grants.

15. The plaintiff, was a homeless individual seeking social services and
assistance with being provided federally funded housing rental assistance, on the
three different occasions and was not provided the services that the defendants
claim to provide, then was provided services which harmed his ability to receive
housing rental assistance that he was eligible for, before being barred from the
property for unjust reasons.

16. The defendants all work towards the same agenda of depriving the plaintiff
of homeless, housing rental assistance, of federally funded programs. The plaintiff
first requested THE BRIDGE HOMELESS RECOVERY CENTER’s assistance
with being placed in low-income housing beginning 10/2008 through 05/2009, and
THE BRIDGE HOMELESS RECOVERY CENTER’: staff did not provide the
homeless plaintiff with housing rental assistance, which deprived the plaintiff of
federally funded program, benefits. The plaintiff requested THE BRIDGE
HOMELESS RECOVERY CENTER’ s assistance with being placed in low-income
housing a second time, beginning 10/2014 through 02/2015, and THE BRIDGE
HOMELESS RECOVERY CENTER’s staff did not provide the homeless plaintiff

 

 

With housing rental assistance, which deprived the plaintiff of federally funded
program, benefits. The plaintiff requested THE BRIDGE HOMELESS
RECOVERY CENTER’: assistance with being placed in low-income housing a
third time, beginning around 04/2017 through 10/2018, and THE BRIDGE
HOMELESS RECOVERY CENTER’s staff did not provide the homeless plaintiff
with housing rental assistance, which deprived the plaintiff of federally funded
program, benefits. During the month of 11/2017, CARE MANAGER, MICHELLE
SMITH, told the plaintiff she did not like black people, and intentionally filled out

U.S. COMPLAINT AND JURY DEMAND Page 5 of 19
Oo SB DH oO B&B |] Ne

NN NR NN NN NY ND DR ie eek eek kkk
con N an kk OD NY SB CO MO BAA an bk WD N = &

 

Case 3:19-cv-00181-M-BN Document1 Filed 01/24/19 Page 6 of 20° RARE é !

the plaintiff's housing paperwork incorrectly depriving the plaintiff of federally
funded housing benefits. On 11/25/2018, the plaintiffs birthday, the plaintiff was
barred from THE BRIDGE HOMELESS RECOVERY CENTER, and denied
access to the federally funded day shelter facility, without just cause, which
deprived the plaintiff of a partially, federally funded program benefits. This is a
strong indication that the defendant’s share the same agenda of depriving the

plaintiff of housing rental assistance, benefits.

FACTS

17. The plaintiff has been denied federally funded, homeless housing
assistance, by the defendants from 2008 to the present.

18. A Caseworker, defendant told the plaintiff she did not like black people,
then submitted adverse information on the plaintiff housing documents, and
omitted pertinent information.

19. A Supervisor, defendant intentional filled out the plaintiffs housing
application and assessment forms governed by HUD a federal funded program, in
harmful manner.

20. Multiple caseworker defendants have denied the plaintiff, federal funded
emergency shelter, overnight shelter, and transitional housing, access to that

location from May of 2017, through the present.

 

21. The defendants have provided the plaintiff ineffective supportive services

involving federal funded programs.
22. The defendants have barred the plaintiff from federal funded programs on

their property for an unjust cause.

23. The defendants are in violation of the terms of accepting federal funds.

COUNT 1
TITLE 42 USC § 11385(b) VIOLATION FOR

U.S. COMPLAINT AND JURY DEMAND Page 6 of 19
Oo SB DV HDA ne Rm OQ NR

 

Case 3:19-cv-00181-M-BN Document1 Filed 01/24/19 Page 7 of 20 Ppawaret # |

OTHERS

24. The evidence is proof, OTHERS, meaning unidentified care managers of
THE BRIDGE HOMELESS RECOVERY CENTER violated TITLE 42 USC §
11385(b), from 11/2008 through 11/2018, when they provided ineffective
supportive services to the plaintiff, by depriving the plaintiff of federally funded
housing assistance benefits which were available to him, and by denying the
plaintiff, federal funded emergency shelter, overnight shelter, and transitional
housing from 02/2015 through 04/2017, and from 05/2017 through 11/2018.

25. IKEMONE RODGERS hereby sue OTHERS in their official capacity for
violating TITLE 42 USC § 11385(b) from 11/2008 through 11/2018. See
EXHIBIT A, “UNSWAORN DECLARATION IN SUPPORT OF USS.
COMPLAINT AND JURY DEMAND”, as evidence ineffective assistance, and
unknown identity of parties. EXHIBIT A, is to be admitted as evidence pursuant
to FEDERAL RULES OF EVIDENCE RULE 1007.

26. The plaintiff seeks to recover; monetary compensation for the unnecessary
loss of valuable time requesting assistance from the defendants, and loss of ability
to enjoy accessing federally funded benefits, in the amount of $37,500.00 as
equitable, compensatory damages; monetary compensation for not housing the
plaintiff after more than 10 years have past, violating rules and regulations

governing the federal grants, in the amount of $37,500.00 as punitive damages; and

 

 

for new provisions to be implemented in the organization’s policies to deter these
types of violations from reoccurring unsanctioned, and to be granted access to the

facility that is federally funded as injunctive relief.

COUNT 2

TITLE 42 USC § 2000d VIOLATION FOR
OTHERS

U.S. COMPLAINT AND JURY DEMAND Page 7 of 19
Oo SB 7D Oh Qo N

DN pmwk pam mm mpm fam kfm
ao © SrA NHN a b&b & NY = ©&

Case 3:19-cv-00181-M-BN Document1 Filed 01/24/19 Page 8 of 20 Ppawaret & |

27. The evidence is proof, OTHERS, meaning unidentified security guards of
THE BRIDGE HOMELESS RECOVERY CENTER violated TITLE 42 USC §
2000d on 11/25/2018, when they barred the plaintiff from THE BRIDGE
HOMELESS RECOVERY CENTER, without just cause, because access to the
facility is required to access federal funded benefits such as food, health care, day
shelter services, employment services, supportive services, and continuum of care
services. The security guards discriminated against the plaintiff to prevent the
plaintiff from accessing federally funded programs based on unjust and unclear
reasons, but the discrimination is evident, based on the security guard’s actions
against the plaintiff, and the defendant’s actions deprived the plaintiff of federal
benefits.

28. IKEMONE RODGERS hereby sue OTHERS in their official capacity for
violating TITLE 42 USC § 2000d on 11/25/2018. See EXHIBIT A,
“UNSWAORN DECLARATION IN SUPPORT OF U.S. COMPLAINT AND
JURY DEMAND”, as evidence of the defendants discriminating against the
plaintiff. EXHIBIT A, is to be admitted as evidence pursuant to FEDERAL
RULES OF EVIDENCE RULE 1007. See EXHIBIT ___, a Dallas Police
Department Report # as evidence of discrimination. EXHIBIT

, is to be admitted as evidence pursuant to FEDERAL RULES OF
EVIDENCE RULE 1005.

 

vy N NY NY NY NY NN N
Snr NA aA kh |] Ns

 

29. The plaintiff seeks to recover; monetary compensation for the loss of ability
to enjoy accessing federally funded benefits, in the amount of $37,500.00 as
equitable, compensatory damages; monetary compensation for discriminating
against the plaintiff without just cause, violating rules and regulations governing
the federal grants, in the amount of $37,500.00 as punitive damages; and for new
provisions to be implemented in the organization’s policies to deter these types of
violations from reoccurring unsanctioned, and to be granted access to the facility

that is federally funded as injunctive relief.

U.S. COMPLAINT AND JURY DEMAND Page 8 of 19
So Gis Dod B&B -G.-N —

Case 3:19-cv-00181-M-BN Document 1 Filed 01/24/19 Page 9 of 20Dequesty 6 |

COUNT 1
TITLE 42 USC § 2000d VIOLATION FOR
CARE MANGER MICHELLE SMITH

30. The evidence is proof, CARE MANGER MICHELLE SMITH, of THE
BRIDGE HOMELESS RECOVERY CENTER violated TITLE 42 USC § 2000d
during 11/2017, when she told the plaintiff she “That’s why I don’t like black
people”, then filled out the plaintiffs housing assessment forms with adverse
information which deprived the plaintiff of additional, federally funded housing
benefits, and later refused to assist plaintiff with his homeless housing needs for
unjust reasons. MICHELLE SMITH, works with other care managers whom all
happen to be female, and who all told the plaintiff HUD does not count the time a
person was homeless before a person was housed and later lost housing, which is
not true, therefore all of CARE MANGER MICHELLE SMITH’s female co-
workers supported the decision to omit the actual amount of time the plaintiff had
been homeless in the last three years, possibly indicating discrimination based on
gender, because the all refused to provide the plaintiff with effective supportive
services and assistance with securing federal funded emergency shelter, overnight
shelter, and transitional housing from 05/2017 through 11/2018, at that office

location.

 

 

31, 1 KEMONE RODGERS hereby sue CARE MANGER MICHELLE ~

SMITH in her official capacity for violating TITLE 42 USC § 2000d, during the
month of 11/2017. See EXHIBIT A, “UNSWAORN DECLARATION IN
SUPPORT OF U.S. COMPLAINT AND JURY DEMAND”, as evidence of the
defendant discriminating against the plaintiff. EXHIBIT A, is to be admitted as
evidence pursuant to FEDERAL RULES OF EVIDENCE RULE 1007. See
EXHIBIT __, emails as evidence of discrimination (plaintiff plans on admitting

emails with Court’s permission). EXHIBIT , is to be admitted as evidence

U.S. COMPLAINT AND JURY DEMAND Page 9 of 19

 
So BD NAO Rm QQ de =

 

Case 3:19-cv-00181-M-BN Document 1 Filed 01/24/19 Page 10 of 20 PPAYRIB #0

pursuant to FEDERAL RULES OF EVIDENCE RULE 1003. The plaintiff
requests the Court’s permission to admit the emails as evidence to the Court
because the emails have a Confidentiality Notice on them which state

“Confidentiality Notice: The information in this transmission contains confidential
information, belonging to the sender that is legally privileged. This information is

intended for the use of the individual or entity name above. The authorized recipient
of this information is prohibited from disclosing this information to any other party

and is required to destroy the information after its stated need has been fulfilled. If
you are not the intended recipient, you are hereby notified that any disclosure,

copying, distribution, or action taken in reliance on the contents of these documents

is strictly prohibited. If you received this transmission in error, please notify the
sender immediately by telephone and delete the email transmission. ”

32. The plaintiff seeks to recover; monetary compensation for the unnecessary
loss of valuable time requesting assistance from the defendants, and loss of ability
to enjoy accessing federally funded benefits, in the amount of $37,500.00 as
equitable, compensatory damages; monetary compensation for intentionally
entering incorrect information on the plaintiff's housing assessment forms
governed by HUD, not housing the plaintiff within a reasonable amount of time,
discriminating on the plaintiff based on race and possibly gender, violating rules

and regulations governing the federal grants, in the amount of $37,500.00 as

 

~~ puiiitive damages; and for new provisions to be implemented in the organization’s

policies to deter these types of violations from reoccurring unsanctioned, and to be

granted access to the facility that is federally funded as injunctive relief.

COUNT 2
TITLE 18 USC § 1012 VIOLATION FOR
CARE MANGER MICHELLE SMITH
33. The evidence is proof, CARE MANGER MICHELLE SMITH, of THE

U.S. COMPLAINT AND JURY DEMAND Page 10 of 19
 

Case 3:19-cv-00181-M-BN Document 1 Filed 01/24/19 Page 11 of 20° pate 2

BRIDGE HOMELESS RECOVERY CENTER violated TITLE 18 USC § 1012
during 11/2017, when she told the plaintiff she “My Supervisor says I can only give
you six months credit of homeless time in the last three years”, and the plaintiff had
provided her with evidence of being homeless for more than twenty eight months
in the last three years. Later the defendant gave the plaintiff credit for more than
six months but still entered an incorrect number, intentionally on the plaintiffs
federally funded housing assistance forms, which resulted in the plaintiff being

deprived of additional housing benefits. Additional adverse and incorrect

Oo Ory nN ak QQ NHN —

information was entered on the plaintiff housing forms. See a copy of care manger
10 | records, as evidence. MICHELLE SMITH, works with other care managers
11 | whom all happen to be female, and who all told the plaintiff HUD does not count
12 | the time a person was homeless before a person was housed and later lost housing,
13 | which is not true, therefore all of CARE MANGER MICHELLE SMITH’s
14 | female co-workers supported the decision to omit the actual amount of time the
15 | plaintiff had been homeless in the last three years when his housing assessment
16 | form were filled out by CARE MANGER MICHELLE SMITH, who claimed
17 | SUPERVISOR K. JENKINS told her not to count all of the days the plaintiff was
18 | homeless. This indicates that it is common practices for the staff to submit incorrect
19 | information which deprives housing applicants of federally funded housing
20 | benefits. Pursuant to TITLE 42 USC § 11383(f) the plaintiff was eligible for

~~" | project-based or sponsor-based permanent housing for homeless individuals, but ~
22 | the plaintiff was not provided assistance with obtaining those federal benefits in
23 | good faith, the plaintiff had to request the defendants assist him with filing out
24 | housing applications because the defendants did not offer to assist the plaintiff with
25 | filling out federally funded housing applications, and when he was assisted, the
26 | defendants, intentionally filled out the papers incorrectly, and when the plaintiff
27 | noticed an incorrect number written in the slot requesting the total amount of time

28 | homeless in the last three years, the plaintiff requested the defendants to correct the

 

 

U.S. COMPLAINT AND JURY DEMAND Page 11 of 19
eer Awe wwe |

me meee
Se © GB a> HDR a hb De NY = SC

Case 3:19-cv-00181-M-BN Document 1 Filed 01/24/19 Page 12 of 20 Peayarat #2!

incorrect information and the defendants refused to correct it and told the plaintiff
it’s their policy to not give credit for homeless time to people who were housed in
the past. The defendants intended to report false entries to HUD to defeat the
purpose of HUD and deprive the plaintiff of some of his homeless housing
assistance benefits by recording adverse information which is incorrect on the
plaintiff's housing documents.

34. I KEMONE RODGERS hereby sue CARE MANGER MICHELLE
SMITH in her official capacity for violating TITLE 18 USC § 1012, during the
month of 11/2017. See EXHIBIT A, “UNSWAORN DECLARATION IN
SUPPORT OF U.S. COMPLAINT AND JURY DEMAND”, as evidence of the
defendants committing fraud. EXHIBIT A, is to be admitted as evidence pursuant
to FEDERAL RULES OF EVIDENCE RULE 1007. See EXHIBIT ___, copy
of housing documents as evidence of fraud. EXHIBIT ___, is to be admitted as
evidence pursuant to FEDERAL RULES OF EVIDENCE RULE 1003.

35. The plaintiff seeks to recover; monetary compensation for the unnecessary
loss of valuable time requesting assistance from the defendants, and loss of ability
to enjoy accessing federally funded benefits, in the amount of $37,500.00 as
equitable, compensatory damages; monetary compensation for intentionally
entering incorrect information on the plaintiff's housing assessment forms

governed by HUD, not housing the plaintiff within a reasonable amount of time,

 

nv NY NY N NY NY N WN
Snr nan a f& & YO =

 

discriminating on the plaintiff based on race and possibly gender, violating rules
and regulations governing the federal grants, in the amount of $37,500.00 as
punitive damages; and for new provisions to be implemented in the organization’s
policies to deter these types of violations from reoccurring unsanctioned, and to be

granted access to the facility that is federally funded as injunctive relief.

COUNT 3
TITLE 42 USC § 11385(b) VIOLATION FOR

U.S. COMPLAINT AND JURY DEMAND Page 12 of 19
Oo Bn NA a &. QQ NHN

|
NY N N N NO NONE NON kk ek kk
Sar~ 7H On & WoO NY = SS EO Brn a & QQ KY = @&

Case 3:19-cv-00181-M-BN Document 1 Filed 01/24/19 Page 13 of 20 PBSRRAB #3

CARE MANGER MICHELLE SMITH

36. The evidence is proof, CARE MANGER MICHELLE SMITH, of THE
BRIDGE HOMELESS RECOVERY CENTER violated TITLE 42 USC §
11385(b) from 08/2017 through 01/2018, when she filled out the plaintiff's housing
assessment forms with adverse information which deprived the plaintiff of
additional, federally funded housing benefits, and later told the plaintiff to use his
brain to house himself, and then refused to assist plaintiff with his homeless housing
needs for unjust reasons. MICHELLE SMITH, works with other care managers
whom all happen to be female, and who all told the plaintiff HUD does not count
the time a person was homeless before a person was housed and later lost housing,
which is not true, therefore all of CARE MANGER MICHELLE SMITH’s
female co-workers supported the decision to omit the actual amount of time the
plaintiff had been homeless in the last three years, possibly indicating
discrimination based on gender, because the all refused to provide the plaintiff with
effective supportive services and assistance with securing federal funded
emergency shelter, overnight shelter, and transitional housing from 05/2017
through 11/2018, at that office location.

37. I KEMONE RODGERS hereby sue CARE MANGER MICHELLE
SMITH for violating TITLE 42 USC § 11385(b). See EXHIBIT A,
“UNSWAORN DECLARATION IN SUPPORT OF U.S. COMPLAINT AND

 

-+JURY DEMAND”, as evidence of the defendant discriminating against the

plaintiff. EXHIBIT A, is to be admitted as evidence pursuant to FEDERAL
RULES OF EVIDENCE RULE 1007. See EXHIBIT , care manager records
as evidence of ineffective supportive services, assistance. EXHIBIT , 1s to

be admitted as evidence pursuant to FEDERAL RULES OF EVIDENCE RULE
1003.

38. The plaintiff seeks to recover; monetary compensation for the unnecessary

 

loss of valuable time requesting assistance from the defendants, and loss of ability

U.S. COMPLAINT AND JURY DEMAND Page 13 of 19
 

So Sn HN Dok. GQ Ww

 

Case 3:19-cv-00181-M-BN Document 1 Filed 01/24/19 Page 14 of 20° @amsB 44

to enjoy accessing federally funded benefits, in the amount of $37,500.00 as
equitable, compensatory damages; monetary compensation for intentionally
entering incorrect information on the plaintiff's housing assessment forms
governed by HUD, not housing the plaintiff within a reasonable amount of time,
discriminating on the plaintiff based on race and possibly gender, violating rules
and regulations governing the federal grants, in the amount of $37,500.00 as
punitive damages; and for new provisions to be implemented in the organization’s
policies to deter these types of violations from reoccurring unsanctioned, and to be

granted access to the facility that is federally funded as injunctive relief.

COUNT 1
TITLE 18 USC § 1012 VIOLATION FOR
SUPERVISOR K. JENKINS
39. The evidence is proof, SUPERVISOR K. JENKINS, of THE BRIDGE
HOMELESS RECOVERY CENTER violated TITLE 18 USC § 1012 during
11/2017, 12/2017, and 01/2018, by intentionally giving the plaintiff credit for an
incorrect number of days spent homeless in the last three years, on the plaintiff's
federally funded housing assistance forms after reviewing evidence of the correct
amount of time the plaintiff spent homeless, which resulted in the plaintiff being

deprived of additional housing benefits. Unnecessary adverse and incorrect

 

* “information was entered on the plaintiff housing forms. See a copy of care manager

records, as evidence. This indicates that it is common practices for the staff to
submit incorrect information which deprives housing applicants of federally funded
housing benefits. Pursuant to TITLE 42 USC § 11383(f) the plaintiff was eligible
for project-based or sponsor-based permanent_housing for homeless individuals,
but the plaintiff was not provided assistance with obtaining those federal benefits
in good faith, the plaintiff had to request the defendants assist him with filing out

housing applications because the defendants did not offer to assist the plaintiff with

U.S. COMPLAINT AND JURY DEMAND Page 14 of 19
 

Co SDN oO hk | N —

 

Case 3:19-cv-00181-M-BN Document1 Filed 01/24/19 Page 15 of 20° Sanat 414

filling out federally funded housing applications, and when he was assisted, the
defendants, intentionally filled out the papers incorrectly, and when the plaintiff
noticed an incorrect number written in the slot requesting the total amount of time
homeless in the last three years, the plaintiff requested the defendants to correct the
incorrect information and the defendants refused to correct it and told the plaintiff
it’s their policy to not give credit for homeless time to people who were housed in
the past. The defendant intended to report false entries to HUD to defeat the purpose
of HUD and deprive the plaintiff of some of his homeless housing assistance
benefits by recording adverse information which is incorrect on the plaintiff's
housing documents.

40. I KEMONE RODGERS hereby sue SUPERVISOR K. JENKINS in her
official capacity for violating TITLE 18 USC § 1012, during the month of 11/2017,
12/2017, and 01/2018. See EXHIBIT A, “UNSWAORN DECLARATION IN
SUPPORT OF U.S. COMPLAINT AND JURY DEMAND”, as evidence of the
defendants committing fraud. EXHIBIT A, is to be admitted as evidence pursuant
to FEDERAL RULES OF EVIDENCE RULE 1007. See EXHIBIT ___, copy
of housing documents as evidence of fraud. EXHIBIT ___, is to be admitted as
evidence pursuant to FEDERAL RULES OF EVIDENCE RULE 1003.

41. The plaintiff seeks to recover; monetary compensation for the unnecessary

loss of valuable time requesting assistance from the defendants, and loss of ability

 

“to enjoy accessing federally funded benefits, in the amount of $37,500.00 as

equitable, compensatory damages; monetary compensation for intentionally
entering incorrect information on the plaintiff's housing assessment forms
governed by HUD, not housing the plaintiff within a reasonable amount of time,
discriminating on the plaintiff based on race and possibly gender, violating rules
and regulations governing the federal grants, in the amount of $37,500.00 as

punitive damages; and for new provisions to be implemented in the organization’s

U.S. COMPLAINT AND JURY DEMAND Page 15 of 19
 

Oo Br NHN A bh | No =

 

Case 3:19-cv-00181-M-BN Document 1 Filed 01/24/19 Page 16 of 20° Wash *14

policies to deter these types of violations from reoccurring unsanctioned, and to be

granted access to the facility that is federally funded as injunctive relief.

COUNT 1
TITLE 18 USC § 1012 VIOLATION FOR
THE BRIDGE HOMELESS RECOVERY CENTER

42. The evidence is proof, THE BRIDGE HOMELESS RECOVERY
CENTER violated TITLE 18 USC § 1012 during 2018, by hiring employees who
intended on depriving the plaintiff of federally funded housing benefits and
programs. Pursuant to TITLE 42 USC § 11383(f) the plaintiff was eligible for
project-based or sponsor-based permanent_housing for homeless individuals, but
the plaintiff was not provided assistance with obtaining those federal benefits in
good faith, the plaintiff had to request the defendants assist him with filing out
housing applications because the defendants did not offer to assist the plaintiff with
filling out federally funded housing applications, and when he was assisted, the
defendants, intentionally filled out the papers incorrectly, and when the plaintiff
noticed an incorrect number written in the slot requesting the total amount of time
homeless in the last three years, the plaintiff requested the defendants to correct the
incorrect information and the defendants refused to correct it and told the plaintiff

it’s their policy to not give credit for homeless time to people who were housed in

 

the past. The defendants intended to report false entries to HUD to defeat the
purpose of HUD and deprive the plaintiff of some of his homeless housing
assistance benefits by recording adverse information which is incorrect on the
plaintiff's housing documents. THE BRIDGE HOMELESS RECOVERY
CENTER has not complied with the rules and regulations governing the federal

funding that it has received.
43. I KEMONE RODGERS hereby sue THE BRIDGE HOMELESS
RECOVERY CENTER for violating TITLE 18 USC § 1012, through 01/2018.

U.S. COMPLAINT AND JURY DEMAND Page 16 of 19
 

N
pend,

Oo SrtA aM bo we N =

Wem tempeh pam pmk em fame mk emp
ow SNH Nn kk ON = &

ry we NY N YY NN SN
Snr HN ww kh |] WL

Case 3:19-cv-00181-M-BN Document1 Filed 01/24/19 Page 17 of 20° SERS 14

See EXHIBIT A, “UNSWAORN DECLARATION IN SUPPORT OF USS.
COMPLAINT AND JURY DEMAND”, as evidence of the defendants committing
fraud. EXHIBIT A, is to be admitted as evidence pursuant to FEDERAL RULES
OF EVIDENCE RULE 1007. See EXHIBIT __, copy of housing documents
as evidence of fraud. EXHIBIT __, is to be admitted as evidence pursuant to
FEDERAL RULES OF EVIDENCE RULE 1003.

44. The plaintiff seeks to recover; monetary compensation for the unnecessary
loss of valuable time requesting assistance from the defendants, and loss of ability
to enjoy accessing federally funded benefits, in the amount of $37,500.00 as
equitable, compensatory damages; monetary compensation for intentionally
entering incorrect information on the plaintiff's housing assessment forms
governed by HUD, not housing the plaintiff within a reasonable amount of time,
discriminating on the plaintiff based on race and possibly gender, violating rules
and regulations governing the federal grants, in the amount of $37,500.00 as
punitive damages; and for new provisions to be implemented in the organization’s
policies to deter these types of violations from reoccurring unsanctioned, and to be

granted access to the facility that is federally funded as injunctive relief.

COUNT 2
TITLE 42 USC § 11385(b) VIOLATION FOR

 

~~" THE BRIDGE HOMELESS RECOVERY CENTER

45. The evidence is proof, THE BRIDGE HOMELESS RECOVERY CENTER
violated TITLE 42 USC § 11385(b) from 05/2017 through 01/2018, when they
deprived the plaintiff of additional, federally funded housing benefits, and
provided the plaintiff with ineffective supportive services and ineffective assistance
with securing federal funded emergency shelter, overnight shelter, and transitional

housing from 11/2017 through 01/2018, at that office location. THE BRIDGE

U.S. COMPLAINT AND JURY DEMAND Page 17 of 19
© CADW WH bh |] NO

 

Case 3:19-cv-00181-M-BN Document1 Filed 01/24/19 Page 18 of 20PpsaRRaEt td

HOMELESS RECOVERY CENTER has not complied with the rules and
regulations governing the federal funding that it has received.

46. I KEMONE RODGERS hereby sue THE BRIDGE HOMELESS
RECOVERY CENTER for violating TITLE 42 USC § 11385(b). See EXHIBIT
A, “UNSWAORN DECLARATION IN SUPPORT OF U.S. COMPLAINT AND
JURY DEMAND”, as evidence of ineffective supportive services assistance.
EXHIBIT A, is to be admitted as evidence pursuant to FEDERAL RULES OF
EVIDENCE RULE 1007. See EXHIBIT ___, care manager records as evidence
of ineffective supportive services, assistance. EXHIBIT ____, is to be admitted
as evidence pursuant to FEDERAL RULES OF EVIDENCE RULE 1003.

47. The plaintiff seeks to recover; monetary compensation for the unnecessary
loss of valuable time requesting assistance from the defendants, and loss of ability
to enjoy accessing federally funded benefits, in the amount of $37,500.00 as
equitable, compensatory damages; monetary compensation for intentionally
entering incorrect information on the plaintiffs housing assessment forms
governed by HUD, not housing the plaintiff within a reasonable amount of time,
discriminating on the plaintiff based on race and possibly gender, violating rules
and regulations governing the federal grants, in the amount of $37,500.00 as
punitive damages; and for new provisions to be implemented in the organization’s

policies to deter these types of violations from reoccurring unsanctioned, and to be

 

granted access to the facility that is federally funded as injunctive relief.

DEFENDANTS IDENTITY REQUEST
48. The plaintiff is unable to identify some of the defendants and respectfully.
request the Court to provide the plaintiff time to amend this complaint to include

the defendant’s true identities at later date.

PRAYOR

U.S. COMPLAINT AND JURY DEMAND Page 18 of 19
 

Case 3:19-cv-00181-M-BN Document 1 Filed 01/24/19 Page 19 of 20PagaTB td

49. WHERFORE, plaintiff prays this Court excuse any errors, imperfections,
or misapplications found in this pro se complaint, and grants the plaintiff
$37,500.00 as equitable, compensatory damages, $37,500.00 as punitive damages;
totaling $75,000, and orders the defendants to implement new provisions in the
organization’s policies to deter these types of violations from reoccurring
unsanctioned, and grant the plaintiff access to the facility that is federally funded

as injunctive relief.

eo C2 NN OS & NHN

Respectfully submitted on this 24" day of January 2019.

10 eo LL |

i A- Kee
KEMONE RODGERS
PROS

13 682.214.0881

14 PO Box 132762
Dallas, TX 75313

15 Kemone34@gmail.com

 

U.S. COMPLAINT AND JURY DEMAND Page 19 of 19
 

1844 Gov co TERR GE 18'2y-o0181-M-BN BddtheMQ VERSA, Page 20 of 20 PagelD 20

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other-papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS KEMINE RODGERS DEFENDANTS THE BLIDEE Ho MELESS
: RECOVERy CENTER etal.
(b) County of Residence of First Listed Plaintiff Ww, . G5 County of Residence of First Listed Defendant Le /; (as

(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)
fio Se Kemoné aDeaekS

Po. Bex #4 1I327EZ 319 -cvoigi-M

Dallas, TA FS S13

 

 

 

 

    

   

 
    
    
  

   

     

   

   

II. BASIS OF JURISDICTION (Place an “x” in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O 1 US. Government Federal Question PT DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 1 © 1 Incorporated or Principal Place o 4 4
of Business In This State
2 U.S. Government 04 Diversity Citizen of Another State 11 2 © 2 Incorporated and Principal Place ao5 O5
Defendant (Indicate Citizenship of Parties in Item I) of Business In Another State
Citizen or Subject of a O 3 O 3. Foreign Nation O6 06
Foreign Country
URE OF SUIT (Place an “x” in One Box Click here for: N:

IV. NAT
Co CON ure

Only)
: . ‘OR
110 Insurance PERSONAL INJURY

  
  

THER STAIUFES

 FOREEH d Hl
(1 375 False Claims Act

PREE KRUPI
(1 625 Drug Related Seizure

(J) 422 Appeal 28 USC 158

oo

 

PERSONAL INJURY

   
     
  
  

   
     

   
    

     
  

     
 

            

 
 
 
 

a
120 Marine © 310 Airplane © 365 Personal Injury - of Property 21 USC 881 {© 423 Withdrawal 0 376 Qui Tam (31 USC
130 Miller Act 0 315 Airplane Product Product Liability 1 690 Other 28 USC 157 3729(a))
CO 140 Negotiable Instrument Liability J 367 Health Care/ 400 State Reapportionment
(1 150 Recovery of Overpayment | (7 320 Assault, Libel & Pharmaceutical i PROPERTY RIGUIS. 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury (J 820 Copyrights 1 430 Banks and Banking
0 151 Medicare Act 1 330 Federal Employers’ Product Liability CY 830 Patent 0 450 Commerce
0) 152 Recovery of Defaulted Liability 1 368 Asbestos Personal () 835 Patent - Abbreviated 0 460 Deportation
Student Loans © 340 Marine Injury Product New Drug Application |( 470 Racketeer Influenced and
(Excludes Veterans) 1 345 Marine Product Liability 1 840 Trademark Corrupt Organizations
(J 153 Recovery of Overpayment Liability PERSONAL PROPERTY OCIAL SECURITY © 480 Consumer Credit
of Veteran’s Benefits 1 350 Motor Vehicle O 370 Other Fraud 0 710 Fair Labor Standards 861 HIA (1395ff) 1 490 Cable/Sat TV
© 160 Stockholders’ Suits 0) 355 Motor Vehicle 0 371 Truth in Lending Act 0 862 Black Lung (923) (1 850 Securities/Commodities/
190 Other Contract Product Liability © 380 Other Personal 1 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
(1 195 Contract Product Liability | 360 Other Personal Property Damage Relations (1 864 SSID Title XVI 890 Other Statutory Actions
0 196 Franchise Injury (3 385 Property Damage ( 740 Railway Labor Act (3 865 RSI (405(g)) 0 891 Agricultural Acts
0 362 Personal Injury - Product Liability CO 751 Family and Medical 0 893 Environmental Matters
Medical Malpractice Leave Act 1 895 Freedom of Information
1 PROPERTE CIVIL RIGHTS PRISONER PETENIONS-|0) 790 Other Labor Litigation [2 =REDERAT FAX SUITS Act

      
       

 
   

210 Land Condemnation J 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement 870 Taxes (U.S. Plaintiff 6 896 Arbitration

       
 
   

 

 

 

 

 

 

 

 

O 220 Foreclosure O 441 Voting O 463 Alien Detainee Income Security Act or Defendant) 11 899 Administrative Procedure
(7 230 Rent Lease & Ejectment © 442 Employment (1 510 Motions to Vacate stich Act/Review or Appeal of
CI 240 Torts to Land Ng 443 Housing/ Sentence 76 Se 9 PPP OPAL ae:
© 245 Tort Product Liability Accommodations 1 530 General os Sristh fio ality of |
© 290 All Other Real Property (3 445 Amer. w/Disabilities -] 535 Death Penalty cs
Employment Other: ization Application
0 446 Amer. w/Disabilities -| 1 540 Mandamus & Other [0 465 Other Immigration
Other 0 550 Civil Rights Actions
CO 448 Education 0) 555 Prison Condition
0 560 Civil Detainee -
Conditions of .
Confinement  PISTRICT Curr
V. ORIGIN (Place an “X” in One Box Only) we 2
1 Original 2 Removed from (1 3 Remanded from 4 Reinstatedor © 5 Transferred from © 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation ~

(specify) Transfer : - Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity) :—-- | i:
THe ig _useede jor?

Brief description of cause: Defendonts have Committed Fraud avo housing dleprivaty

VII. REQUESTED IN © CHECK IF THIS IS A CLASS ACTION DEMAND y 4 oF 000 CHECK YES only if demanded‘ complaint:
(

 

VI. CAUSE OF ACTION

 

 

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes No
VIII RELATED CASE(S)

IF ANY (See instructions); GE DOCKET NUMBER
DATE b / / SIGNATURE OF ATTORNEY OF RECORD -— La
FOR OFFICE to a *t 1 ZO! 4 C —

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
